Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 27, 2016

                           No. 04-16-00658-CR & 04-16-00659-CR

                                     The State of TEXAS,
                                          Appellant

                                               v.

                                    Ruben RODRIGUEZ,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR10288 & 2015CR10289
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER

     Maria Fattahi’s notification of late record is hereby granted. The reporter’s record is due
December 30, 2016.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court